Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 1 of 20
        Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 2 of 20




the             warrant is sufficiently particularized. Finally, even if this Court were to find that

the defendant had a reasonable privacy interest in the records obtained and/or that there was some

defect in the warrants, the good faith exception applies and the searches should be upheld.

II.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

        On October 27, 2018, defendant Robert Bowers drove to the Tree of Life Synagogue and

entered the building carrying multiple firearms, including an assault-style rifle and multiple

handguns. See Doc. No. 300, Exh. A (Affidavit) at ¶ 5. The Synagogue housed three separate

Jewish congregations, and at the time the defendant entered the building, people had already

gathered within the building or were arriving to engage in religious services and worship. The

defendant opened fire, killing 11 worshipers and wounding others. See id. at ¶ 7. Law enforcement

officers responded to the scene and the defendant also opened fire upon them, injuring

officers. Id.

        While inside the Tree of Life Synagogue, the defendant made statements indicating his

desire to “kill Jews.” Id. at ¶ 8.




                                                          .




                                                  2
Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 3 of 20
         Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 4 of 20




III.    LEGAL STANDARD AND ANALYSIS

        A.       The Defendant Does Not Have Standing to Challenge Recovery of
                 Subscriber and Account Information; He Has No Reasonable Privacy
                 Interest in Such Records

        The Fourth Amendment “protects people, not places.” Katz v. United States, 389 U.S. 347,

351 (1967). A defendant may invoke the exclusionary rule “only if [he] demonstrates that his

Fourth Amendment rights were violated by the challenged search or seizure.” United States v.

Padilla, 508 U.S. 77, 81 (1993) (citation omitted). It is the defendant’s burden to establish that he

had a reasonable expectation of privacy in the property searched and the item seized. Minnesota

v. Olson, 495 U.S. 91, 95–97 (1990); Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978); United States

v. Stearn, 597 F.3d 540, 553 (3d Cir. 2010) (lower court “erred in ordering the suppression of

evidence without regard to defendants’ ability to demonstrate legitimate expectations of privacy

in the locations searched”). This requires the defendant to demonstrate both that he had a

“subjective expectation of privacy in the area searched and that his expectation was objectively

reasonable.” United States v. Burnett, 773 F.3d 122, 131 (3d Cir. 2014). A defendant cannot rely

on the government’s intention to link him to an account. See, e.g., United States v. Gatson, 744

F. App’x 97, 100 (3d Cir. 2018); United States v. Watson, 404 F.3d 163, 166–67 (2d Cir. 2005).

        Accordingly, the Fourth Amendment does not protect subscribers from the production of

subscriber records by third-party service providers, and no court considering the issue has found

otherwise. United States v. Perrine, 518 F.3d 1196, 1202 (10th Cir. 2008) (surveying cases); 1


1
         See Perrine, 513 F.3d at 1204-05 (“Every federal court to address this issue has held that subscriber
information provided to an internet provider is not protected by the Fourth Amendment’s privacy expectation”), citing
Guest v. Leis, 255 F.3d 325, 336 (6th Cir.2001); United States v. Hambrick, 225 F.3d 656 (4th Cir.2000)
(unpublished), affirming United States v. Hambrick, 55 F. Supp. 2d 504, 508–09 (W.D. Va. 1999); United States v.


                                                         4
         Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 5 of 20




United States v. Christie, 624 F.3d 558, 573-74 (3d Cir. 2010) (citing Perrine with approval for

proposition that there is no reasonable privacy expectation in subscriber information and finding

that defendant “had no reasonable expectation of privacy in his IP address and so cannot establish

a Fourth Amendment violation”); United States v. Stanley, 2012 WL 5512987, at *17 (W.D. Pa.,

November 14, 2012) (Conti, J.) (acknowledging case law that no privacy interest exists in

subscriber information and IP address records and finding that defendant had no “reasonable

expectation of privacy in the signal which he voluntarily conveyed to a third party”), aff'd, 753

F.3d 114 (3d Cir. 2014); United States v. Morel, 922 F.3d 1, 9 (1st Cir. 2019), cert. denied, 140 S.

Ct. 283 (2019) (no privacy interest in IP address information).

        There is also no reasonable expectation of privacy in communications between a subscriber

and the service provider as ordinarily, once an item has been received by the intended recipient

                     the sender’s reasonable expectation of privacy in the item terminates. See, e.g.,

United States v. King, 55 F.3d 1193, 1196 (6th Cir. 1995) (sender’s expectation of privacy in letter

“terminates upon delivery”); United States v. Horowitz, 806 F.2d 1222, 1224-26 (4th Cir. 1986)

(defendant had no reasonable privacy interest in email recovered from recipient’s computer); see

also Guest v. Leis, 255 F.3d 325, 333 (6th Cir. 2001) (stating that sender of email “would lose a

legitimate expectation of privacy in an e-mail that had already reached its recipient; at this moment,

the e-mailer would be analogous to a letter-writer, whose ‘expectation of privacy ordinarily

terminates upon delivery’ of the letter”); United States v. Charbonneau, 979 F. Supp. 1177, 1184

(S.D. Ohio 1997) (stating that a sender of an email “cannot be afforded a reasonable expectation




D’Andrea, 497 F. Supp. 2d 117, 120 (D. Mass. 2007); Freedman v. America Online, Inc., 412 F. Supp. 2d 174, 181
(D. Conn. 2005); United States v. Sherr, 400 F. Supp. 2d 843, 848 (D. Md. 2005); United States v. Cox, 190 F. Supp.
2d 330, 332 (N.D.N.Y. 2002); United States v. Kennedy, 81 F. Supp. 2d 1103, 1110 (D. Kan. 2000), and referencing
United States v. Forrester, 512 F.3d 500, 510 (9th Cir. 2008); United States v. Lifshitz, 369 F.3d 173, 190 (2d Cir.
2004).


                                                         5
Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 6 of 20
        Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 7 of 20




        Probable cause is a “commonsense, nontechnical conception that deal[s] with the factual

and practical considerations of everyday life on which reasonable and prudent [people], not legal

technicians, act.” United States v. Laville, 480 F.3d 187, 196 (3d Cir. 2007) (citing Ornelas v.

United States, 517 U.S. 690, 695 (1996)) (internal quotations marks omitted); United States v.

Gates, 462 U.S. 213, 231 (1983) (citing Brinegar v. United States, 338 U.S. 160, 175-76 (1949)).

A magistrate judge’s probable cause determination thus involves a “practical, common-sense

decision whether, given all the circumstances set forth in the affidavit . . . there is a fair probability

that contraband or evidence of a crime will be found in a particular place.” Stearn, 597 F.3d at

554 (citing Gates, 462 U.S. at 238). Indeed, “statements in an affidavit may not be read in isolation

– the affidavit must be read as a whole.” United States v. Conley, 4 F.3d 1200, 1208 (3d Cir. 1993)

(citations omitted). In making the probable cause determination, the judge is permitted to draw

reasonable inferences from the facts set forth in an affidavit. United States v. Jones, 994 F.2d

1051, 1056 (3d Cir. 1993).

        A magistrate judge’s conclusions regarding probable cause “are entitled to a great deal of

deference by a reviewing court, and the temptation to second-guess those conclusions should be

avoided.” United States v. Ritter, 416 F.3d 256, 264 (3d Cir. 2005). The reviewing court may not

conduct a de novo review of a probable cause determination. Gates, 462 U.S. at 236. It must

instead cabin its “after-the-fact scrutiny” to whether the magistrate judge “had a substantial basis

for concluding that a search would uncover evidence of wrongdoing[.]” Id. (internal quotations

and modifications omitted); Stearn, 597 F.3d at 554; United States v. $92,422.57, 307 F.3d 137,

146 (3d Cir. 2002) (“a deferential standard of review is applied in determining whether the

magistrate judge’s probable cause decision was erroneous”). In conducting this review, the court

is limited to the facts that were before the magistrate judge – that is, the “four corners” of the




                                                    7
        Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 8 of 20




warrant affidavit. Jones, 994 F.2d at 1055; United States v. Whitner, 219 F.3d 289, 295-96 (3d

Cir. 2000). If the magistrate judge’s finding “was made consistent with the minimal substantial

basis standard[,]” the court must uphold that finding. Conley, 4 F.3d at 1205. This is so even if

the reviewing court, or a different magistrate judge, might not have found probable cause in that

particular case. Id.; Stearn, 597 F.3d at 554.

       Thus, “the resolution of doubtful or marginal cases in this area should be largely

determined by the preference to be accorded to warrants.” United States v. Ventresca, 380 U.S.

102, 109 (1965); United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001). Moreover, where

portions of a warrant are invalid, the offending phrases may be stricken, and the materials seized

pursuant to those phrases may be suppressed, such that the warrant need not fail as a whole. United

States v. Beatty, 437 F. App’x 185, 187 (3d Cir. 2011); $92,422.57, 307 F.3d at 149.

       An overbreadth challenge is “closely intertwined” with a probable cause challenge. See

United States v. American Investors of Pittsburgh, Inc., 879 F.2d 1087, 1106 (3d Cir. 1989).

“[T]he breadth of items to be searched depends upon the particular factual context of each case

and also the information available to the investigating agent that could limit the search at the time

the warrant application is given to the magistrate.” United States v. Yusuf, 461 F.3d 374, 395 (3d

Cir. 2006). An overly broad warrant “can be cured by redaction, that is by ‘striking from [the]

warrant those severable phrases and clauses that are invalid for lack of probable cause or generality

and preserving those severable phrases and clauses that satisfy the Fourth Amendment.”

$92,422.57, 307 F.3d at 149 (citation omitted). Therefore, even if a court determines that some

provisions of a warrant are impermissibly overbroad, the fruits of those portions of the search can

be excised and the remainder preserved.




                                                 8
Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 9 of 20
Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 10 of 20
Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 11 of 20
         Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 12 of 20




                                              Considering the above and all reasonable inferences flowing

therefrom, the magistrate judge reasonably concluded that these facts established a fair probability

that agents would find evidence of the defendant’s motive and planning in his                                 Account.

Giving appropriate deference to this determination, the Court should uphold the warrant.

         The defendant nonetheless argues that “[t]he affidavit failed to … to connect the email

address … to criminal activity” and that “[n]o facts indicat[e] that Mr. Bowers used the

                                email address in any other manner” than “

                                      Doc. No. 300 at 11-12. In the first instance, this ignores that the

facts set forth in the affidavit create a reasonable inference that the defendant

                                                                                                    Furthermore, the

government was not required to establish a direct link to criminality, that the defendant “ever used”

the account in question to communicate animus or bias, or that evidence would definitively be

found in the search location. Rather, the government was only required to show “a fair probability”

that evidence of the defendant’s crimes would be found in the records sought. Gates, 462 U.S. at

238 (probable cause finding is “a practical, common-sense decision” based upon “all the

circumstances set forth in the affidavit … there is a fair probability that … evidence of a crime

will be found in a particular place”); see also Jones, 994 F.2d at 1056 (A search warrant need not

contain “direct evidence linking the place to be searched to the crime.”). 2 In any case, the affidavit


2
          While the defendant attempts to heighten this standard by citing to a Sixth Circuit case for the proposition
that a direct link must be established between the search location and the crime, Doc. No. 300 at 11, it is clear that the


                                                           12
         Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 13 of 20




sets forth sufficient facts for the magistrate judge to reasonably conclude that it was fairly probable

the             Account could have evidence that




                                       The defendant’s allegation that the affidavit contains insufficient

facts establishing a nexus is patently wrong, and the Court should not entertain his attempted

misdirection. The magistrate judge had a substantial basis to believe that the agents’ search of the

           Account records would yield evidence of the defendant’s crimes.

         C.       The                Warrant was Sufficiently Particularized

         This Court should also reject the defendant’s particularity challenge, which argues that “the

search warrant for Mr. Bowers’                                Account failed to tie the search and seizure of

the items to any specific crime or criminal behavior.” Doc. No. 300 at 10.

         The Fourth Amendment requires that search warrants “particularly describ[e] the place to

be searched.” U.S. Const. Amend. IV. The particularity requirement “not only prevents general

searches, but also ‘assures the individual whose property is searched or seized of the lawful

authority of the executing officer, his need to search, and the limits of his power to search.’” Ritter,

416 F.3d at 265 (quoting United States v. Chadwick, 433 U.S. 1, 9 (1977)). “A warrant offends

the particularity requirement when it amounts to a ‘general warrant’ or one that is

unconstitutionally overbroad.” United States v. Dewald, 361 F. Supp. 3d 413, 416 (M.D. Pa.

2019). The Third Circuit explained that a warrant is not unconstitutionally general “unless it can

be said to ‘vest the executing officer with unbridled discretion to conduct an exploratory



Sixth Circuit used this language to convey the well-established probable cause standard and in no way meant to
heighten such standard. United States v. Abernathy, 843 F.3d 243, 249 (6th Cir. 2016) (in setting forth probable cause
standard, citing and quoting Gates, 462 U.S. at 238). In any case, the Third Circuit has clearly stated that no such
direct link need be established. Jones, 994 F.2d at 1056.


                                                         13
       Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 14 of 20




rummaging . . . in search of criminal evidence.’” United States v. Leveto, 540 F.3d 200, 211 (3d

Cir. 2008) (quoting United States v. Christine, 687 F.2d 749, 753 (3d Cir. 1982)).

       Where a warrant sets forth the items to be seized with sufficient particularity, the failure to

cite the offense being investigated is not fatal to the warrant. See In re 309 Primrose Lane Hanover,

Pennsylvania 17331, 2007 WL 9775647, at *7 (M.D. Pa. Aug. 13, 2007), aff’d, No. 07-3689, 2009

WL 762417 (3d Cir. Mar. 24, 2009); United States v. Fumo, 565 F. Supp. 2d 638, 644 (E.D. Pa.

2008) (rejecting particularity challenge “because a search warrant need not specify the particular

crimes for which evidence is sought”); United States v. Kofsky, No. 06–392, 2007 WL 2480971,

at *16 (E.D. Pa. Aug. 28, 2007) (“[T]here is no per se requirement that a search warrant describe

the criminal activity alleged” (citing United States v. Slaey, 433 F. Supp. 2d 494, 495 n. 1 (E.D.

Pa. 2006)); United States v. Johnston, 2006 WL 359934, at *11-12 (D. Ariz. Feb. 15, 2006); cf.

United States v. Meek, 366 F.3d 705, 713 (9th Cir. 2004) (“Because the affidavit established

probable cause as to a violation of California law and the items sought under the warrant

corresponded to that probable cause determination, the [fact that the wrong statute was specified]

in the affidavit is not fatal to the warrant’s validity.”). Indeed, the Fourth Amendment sets forth

no such requirement. It specifies only two matters that must be described with particularity: “the

place to be searched, and the persons or things to be seized.” U.S. Const. Amend. IV; United

States v. Grubbs, 547 U.S. 90, 97 (2006) (noting that the Fourth Amendment contains no general

particularity requirement, that it specifies only two matters that must be particularly described, and

that the Supreme Court has “rejected efforts to expand the scope of this provision to embrace

unenumerated matters”).

       The magistrate judge found that there was probable cause to believe that all of the records

sought were evidence of the enumerated offenses and could be disclosed to the government




                                                 14
Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 15 of 20
          Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 16 of 20




still admissible if “the prosecution can establish by a preponderance of the evidence that the

information ultimately or inevitably would have been discovered by lawful means.” Nix, 467 U.S.

at 444.




                                    Accordingly, the government, through this independent source,

was aware that there was a fair probability that relevant communications would be found in the

            Account.   Thus, the                                     would have been inevitably

discovered. The Court should deny the motion as to the             records for this reason as well.

          E. The Good Faith Exception Applies to Both Warrants

          The extraordinary remedy of suppression is not appropriate here even if the Court were to

find the warrants deficient in some respect. “Whether to suppress evidence under the exclusionary

rule is a separate question from whether the United States has violated an individual’s Fourth

Amendment rights.” United States v. Katzin, 769 F.3d 163, 170 (3d Cir. 2014) (citing Hudson v.

Michigan, 547 U.S. 586, 591-92 (2006)).         A defendant thus has no constitutional right to




                                                 16
       Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 17 of 20




suppression, and it “is not an automatic consequence of a Fourth Amendment violation.” Herring

v. United States, 555 U.S. 135, 137 (2009).

       Courts have long recognized that the exclusionary rule imposes “substantial social costs”

by hiding often crucial evidence and hindering the courts’ truth-seeking function. United States

v. Leon, 468 U.S. 897, 907 (1984). As a result, they have repeatedly affirmed that suppression

“has always been our last resort, not our first impulse.” Hudson, 547 U.S. at 591; Herring, 555

U.S. at 140; Katzin, 769 F.3d at 170. The police conduct at issue “must be sufficiently deliberate

that exclusion can meaningfully deter it, and sufficiently culpable that such deterrence is worth the

price paid by the justice system.” Herring, 555 U.S. at 144 (The exclusionary rule is meant only

“to deter deliberate, reckless, or grossly negligent conduct, or in some circumstances recurring or

systemic negligence.”). Where there is “an objectively reasonable good-faith belief that [the

conduct] is lawful, or when [the] conduct involves only simple, isolated negligence, the deterrence

rationale loses much of its force, and exclusion cannot pay its way.” United States v. Franz, 772

F.3d 134, 145 (3d Cir. 2014) (quoting Davis v. United States, 564 U.S. 229, 238 (2011), and citing

Herring, 555 U.S. at 137, Leon, 468 U.S. at 919, Katzin, 769 F.3d at 171).

       Deciding whether the exclusionary rule applies thus requires a careful balancing of

suppression’s significant costs against the possible value of deterrence. Relying on Supreme Court

precedent, the Third Circuit has demanded a case-by-case cost-benefit analysis, rather than a

categorical approach, when evaluating whether officers acted with objectively reasonable good-

faith belief in their actions. Franz, 772 F.3d at 145. This “fact-specific analysis is required,” and

“the need to weigh the costs and benefits of exclusion is constant.” Id. at 146. Using this approach,

the Third Circuit has declined to categorically exclude evidence, even where officers relied on

warrants that were facially deficient by failing to particularize the items to be seized. See, e.g.,




                                                 17
        Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 18 of 20




Franz, 772 F.3d 134; United States v. Wright, 777 F.3d 635 (3d Cir. 2015). The Third Circuit

instead affirmed the need to examine the totality of the circumstances, such as the officer’s conduct

and knowledge, noting that the Supreme Court has “suggested that the absence of culpability is

dispositive.” Franz, 772 F.3d at 147 (citing Davis, 564 U.S. at 238).

        “[A] warrant issued by a magistrate normally suffices to establish that a law enforcement

officer has ‘acted in good faith in conducting the search.’” Leon, 468 U.S. at 922 (internal

quotations omitted). Accord Stearn, 597 F.3d at 561 (“Ordinarily, the ‘mere existence of a warrant

. . . suffices to prove that an officer conducted a search in good faith,’ and will obviate the need

for ‘any deep inquiry into reasonableness.’”) (citations omitted). “Suppression therefore is

inappropriate where an officer executes a search in objectively reasonable reliance on a warrant’s

authority.” Leon, 468 U.S. at 922.

        Here, in the wake of a mass shooting event, investigators sought more information about

why the defendant committed his violent crimes and whether he coordinated with anyone. They

determined that he had used the internet to communicate his animus in the past.

                           agents sought a warrant to search associated records for further evidence

of the crimes. They also sought information held by                     which could shed light on his

possible planning and reconnaissance. This is the preferred process the Fourth Amendment

dictates in order to preclude unreasonable searches.

        The defendant does not allege that the affiant provided false information or that law

enforcement engaged in any misconduct in executing the search. He only alleges that the facts

presented in the affidavit, in his strained interpretation, failed to establish a sufficient basis for the

magistrate judge to issue the warrants. Also, as discussed, the affidavit and attachments to the

warrants restrict the locations to be searched and the data that can be seized, so they are not facially




                                                   18
       Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 19 of 20




deficient for lack of particularity. If the Court should find any aspect of the defendant’s flawed

arguments compelling enough to question the warrants, it should also find that agents relied in

good faith on the warrants when conducting their searches.           There is no evidence of any

misconduct to deter, so suppression is an inappropriate remedy for any flaw the Court finds.

       F.      An Evidentiary Hearing is Not Required

       The defendant does not request an evidentiary hearing to resolve this motion. Nor is he

entitled to one, where his claims lack merit and he raises no disputed issues of material fact.

       An evidentiary hearing on a suppression motion is not presumed as a matter of course.

United States v. Hines, 628 F.3d 101, 104-05 (3d Cir. 2010). Courts have recognized that an

evidentiary hearing on a suppression motion is required only if the motion is “sufficiently specific,

non-conjectural, and detailed to enable the court to conclude that (1) the defendant has presented

a colorable constitutional claim, and (2) there are disputed issues of material fact that will affect

the outcome of the motion to suppress.” Hines, 628 F.3d at 105 (citing United States v. Voigt, 89

F.3d 1050, 1067 (3d Cir. 1996)); see also United States v. Brown, No. CR 15-182, 2017 WL

3593883, at *11 (W.D. Pa. Aug. 21, 2017) (to seek suppression hearing, defendant must state a

colorable legal claim, identify material facts, show facts are disputed, and request a hearing to

resolve the dispute (citing Hines, 628 F.3d at 108)); United States v. Solomon, No. CR 05-385,

2007 WL 9702871, at *3 (W.D. Pa. June 26, 2007) (denying hearing in capital prosecution where

defendant did not demonstrate the need). This widely-accepted standard is justified by the need

to avoid convening unnecessary evidentiary hearings that waste scarce judicial resources and

misuse the hearing as a tool to preview the trial evidence.

       The defendant’s objections to the warrants present no disputes of material fact. He does

not lay out any factual disagreement over the process for obtaining and executing the warrants,




                                                 19
       Case 2:18-cr-00292-DWA Document 348 Filed 11/04/20 Page 20 of 20




and he does not contest the factual allegations contained in the warrant affidavits. See Hines, 628

F.3d at 106 (affirming denial of evidentiary hearing where the defendant’s motion agreed with

government’s version of events); Brown, 2017 WL 3593883, at *11-12 (denying suppression

motion hearing because defendant did not raise a material fact or dispute government affidavit’s

version of events). Instead, the defendant’s suppression motions present solely legal claims –

primarily, whether the undisputed facts at issue satisfy the Fourth Amendment’s probable cause

and particularity requirements. Accordingly, the defendant’s suppression motion fails to provide

any basis to require an evidentiary hearing. Each of his claims raise legal (not factual) challenges

that can and should be denied on the briefing alone.

IV.    CONCLUSION

       For the reasons herein stated, the government opposes the defendant’s Motion to Suppress

evidence obtained pertaining to the                             Accounts, Doc. No. 300, and said

Motion should be denied in its entirety.

                                                       Respectfully submitted,

                                                       SCOTT W. BRADY
                                                       United States Attorney

                                                       s/Troy Rivetti
                                                       TROY RIVETTI
                                                       Assistant U.S. Attorney
                                                       PA ID No. 56816

                                                       s/Soo C. Song
                                                       SOO C. SONG
                                                       Assistant U.S. Attorney
                                                       DC ID No. 457268

                                                       s/Julia Gegenheimer
                                                       JULIA GEGENHEIMER
                                                       Trial Attorney
                                                       Civil Rights Division
                                                       NY ID No. 4949475


                                                20
